DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 5 has been cancelled; therefore, Claims 1-4 and 6-15 are currently pending in application 16/619,913.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Huey et al. (US 2004/0252024 A1).
As per independent Claim 1, Huey discloses an adhered matter inspection method comprising: 
a step of acquiring personal information of a subject (See at least Para [0009], [0011], [0040]); 
a step of calculating a terrorism risk of the subject by referring the acquired personal information to a database storing a relationship between the personal information and the terrorism risk (See at least Para [0012], [0102]-[0104]), wherein the terrorism risk measures potential level of the subject to commit a terrorist attack (See at least Para [0012], [0102]-[0104]; Para [0103], “In some embodiments, the threat level identification system comprises passenger data gathered by a passenger pre-screening system. Typical passenger pre-screening systems utilize artificial intelligence software to analyze threat-triggering aspects for a given passenger. Threat-triggering aspects range from how and when airline reservations were made, whether they purchased one-way or round-trip tickets, whether cash or credit was used to purchase the airline ticket, and whether the purchaser or passenger has links to known terrorist or radical groups.”); and 
a step of using an inspection device for collecting an adhered matter on the subject or on an inspection object carried by the subject and/or a vapor from the adhered matter, ionizing and analyzing the collected matter (In Huey , both the passenger and its baggage are inspected by screening devices, see fig. 1 . The screening systems can be an explosive screening system for collecting, detecting and analyzing traces of explosives, See at least Para [0070]-[0071]); Huey also discloses the ITEMISER trace detection system marketed by G.E. Ion Track Instruments which performs ionization and analysis of the collected matter, it is a Ion Mobility Spectrometer, See at least Para [0094]-[0096]), and 
determining whether or not the adhered matter is a dangerous material by referring the analysis result to the database (See at least Para [0101]-[0105], “…monitoring of the associated explosives, weapons, and passenger identification systems”); 
wherein inspection condition and/or judgement condition of the inspection device is changed on a per-subject basis so that a true positive rate of an inspection is varied according to a level of the calculated terrorism risk (See at least Para [0011]-[0012]" The screening sensitivity levels of one or more screening systems of the baggage, passenger and secondary screening zones may be selectively modified based upon the threat levels of an identified passenger.", and Para [0116]-[0121]. It is emphasized that "the sensitivity levels of one or more of the screening systems of the checkpoint may be automatically adjusted in response to particular threat levels of passengers. Another option is where the checkpoint supervisor is given the ability to manually adjust the sensitivity levels of the screening systems" as in Claim 1, See Para [0121]); and 
the inspection device separates the adhered matter by ejecting gas to the subject or the inspection object; condenses the separated adhered matter; vaporizes the adhered matter by means of a heating portion and then, ionizes and analyzes the adhered matter (See at least Para [0075] and [0094]-[0096], Correspond to normal measures for the explosive screening system).  

As per Claim 2, Huey discloses wherein the inspection condition and/or judgement condition of the inspection device is changed so that at least one of inspection time or false positive rate varies in conjunction with the variation of the true positive rate (See at least Para [0103]-[0105] and [0116]-[0121], the inspection condition and/or judgement condition of the inspection device is changed and consequently the false/true positive rate necessarily varies). 
As per Claim 3, Huey discloses wherein the inspection condition and/or judgement condition of the inspection device is changed so that the true positive rate decreases in the case of a subject with a low calculated terrorism risk and that the true positive rate increases in the case of a subject with a high calculated terrorism risk (See at least Para [0103]-[0105] and [0116]-[0121]).  
As per Claim 4, Huey discloses wherein the inspection condition and/or judgement condition of the inspection device is changed so that inspection time decreases in the case of a subject with a low calculated terrorism risk and that the inspection time increases in the case of a subject with a high calculated terrorism risk (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 6, Huey discloses wherein the analysis is performed by monitoring and analyzing time-varying change in a signal indicating the ion amount of a target material as a detection object, and the true positive rate is varied by changing the method of analyzing the time-varying change (See at least Para [0103]-[0105] and [0116]-[0121]). 
As per Claim 7, Huey discloses wherein a value obtained by adding a value obtained by multiplying a standard deviation of a background signal by a coefficient to a value of the background signal before the start of judgement is defined as a judgement threshold value, and the true positive rate is varied by changing the coefficient (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 8, Huey discloses wherein the true positive rate is varied by increasing or decreasing the number29Docket No. 125006-015US1 of materials selected as the detection objects (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 9, Huey discloses wherein the true positive rate is varied by changing the length of judgment time after a gas ejection (See at least Para [0094]-[0096], Operation of ITEMISER device). 
As per Claim 10, Huey discloses wherein the true positive rate is varied by changing a m/z window width for calculating ion chromatogram from mass spectrum (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 11, Huey discloses wherein the true positive rate is varied by changing the number of peaks used for judgement, out of the plural peaks of a detection target material observed on mass spectrum (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 12, Huey discloses wherein the true positive rate is varied by changing whether or not to perform collision-induced dissociation (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 13, Huey discloses wherein the true positive rate is varied by changing at least one of the number of gas ejections or gas ejection time (See at least Para [0103]-[0105] and [0116]-[0121]).    
As per Claim 14, Huey discloses wherein30Docket No. 125006-015US1 the terrorism risk of the subject is calculated by using at least one of information pieces which are obtained by analyzing monitoring camera information on the subject passing by the inspection device and which include: a degree of abnormal behavior, a size of baggage carried by the subject, or a type of the baggage (See at least Para [0102]-[0105] and [0116]-[0121]).    
As per Claim 15, Huey discloses wherein the terrorism risk of the subject is calculated by using at least one of information pieces which are acquired by referring ID information of the subject acquired by an ID authentication function annexed to the inspection device to the database and which include: criminal record, record of overseas travels, national origin, starting place of overseas travel, overseas travel destination, flight class, number of overseas travels, or place of employment (See at least Para [0103]-[0105]). 

Response to Arguments
Applicant's arguments filed on 5/6/2022, with respect to Claims 1-4 and 6-15, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 17, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629